Citation Nr: 0829815	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent, for 
service-connected residuals of a left ankle injury with 
arthritis.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right knee injury.

4.  Entitlement to service connection for right ankle 
arthritis, to include as secondary to service-connected 
residuals of a left ankle injury with arthritis.

5.  Entitlement to service connection for left knee 
arthritis, to include as secondary to service-connected 
residuals of a right knee injury.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
May 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the RO 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
that granted service connection and assigned an initial 10 
percent rating for PTSD, granted an increased rating, from 0 
to 10 percent, for service-connected residual of a left ankle 
injury with arthritis, each, effective August 9, 2005; 
continued a noncompensable rating for service-connected 
residuals of a right knee injury; and denied claims for 
service connection for right ankle arthritis, claimed as 
secondary to the service-connected left ankle disability and 
for service connection for left knee arthritis, claimed as 
secondary to the service-connected right knee disability.  
The veteran filed a notice of disagreement (NOD) in June 
2006.  

In an October 2006 rating decision, which was issued to the 
veteran in January 2007, a Decision Review Officer (DRO) at 
the New York RO granted an initial 30 percent rating for 
PTSD, effective from the August 9, 2005 date of service 
connection, and granted an increased rating, from 0 to 10 
percent, for service-connected residuals of a right knee 
injury, effective August 9, 2005.  The RO issued a statement 
of the case (SOC) in October 2006.  Thereafter, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2007.

In May 2008, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.
During the hearing, the representative requested, and the 
undersigned granted, a 60-day abeyance period for the 
submission of additional evidence.  To date, however, no 
additional evidence has been received.

As the claim for a higher initial rating for PTSD follows the 
grant of service connection, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability). Moreover, while the RO has assigned a 
higher initial rating for PTSD, and a higher rating for the 
service-connected right knee injury residuals during the 
pendency of this appeal, as higher ratings are available, and 
the appellant is presumed to be seeking the maximum available 
benefit, the claims for higher ratings remain viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claims for service connection for 
right ankle and left knee arthritis (recharacterized, as 
reflected on the title page, consistent with what the RO has 
actually adjudicated) is set forth below.  The remaining 
claims for higher ratings on appeal are addressed in the 
remand following the order; these matters re being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished

2. Neither right ankle arthritis nor left ankle arthritis was 
shown in service, or for many years thereafter, and the only 
medical opinion on the question of a medical relationship 
between each such disability and service weighs against the 
claim.

3.  There is no medical evidence or opinion even suggesting a 
medical nexus between right ankle arthritis and the veteran's 
service-connected residuals of a left ankle injury with 
arthritis.

4.  There is no medical evidence or opinion even suggesting a 
medical nexus between left knee arthritis and the veteran's 
service-connected residuals of a right knee injury.


CONCLUSION OF LAW

1.  The criteria for service connection for right ankle 
arthritis, to include as secondary to service-connected 
residuals of a left ankle injury with arthritis, are not met.  
38 U.S.C.A. §§ 1110, 5103,  5103A,  5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007). 

2.  The criteria for service connection for left knee 
arthritis, to include as secondary to service-connected 
residuals of a right knee injury, are not met.  38 U.S.C.A. 
§§ 1110, 5103,  5103A,  5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a September 2003 pre-rating letter provided 
notice to the appellant regarding the information and 
evidence needed to substantiate his claims for service 
connection for right ankle arthritis and for left knee 
arthritis on the bases of relationship to service and to 
service-connected disability.  This letter also informed the 
veteran of what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2006 RO rating decision reflects 
the initial adjudication of these claims after issuance of 
the September 2003 letter.  Hence, this notice meets 
Pelegrini's content of notice requirement, as well as the 
VCAA's timing of notice requirements.  

While the appellant was provided information regarding 
disability ratings and effective dates until a July 2006 
post-rating notice letter, on these facts, the timing of this 
notice is not shown to prejudice the veteran. As the Board's 
decision herein denies each of the claims for service 
connection on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Hence, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  
Pertinent medical evidence of record includes the veteran's 
service medical records, VA medical records, private medical 
records and the report of a November 2005 VA joint 
examination. Also of record and considered in connection with 
the appeal is the transcript of the May 2008 Board hearing, 
as well as various written statements provided by the veteran 
and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters  herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence, hearing testimony, and written statements, he Board 
finds that each of the claims must be denied on the basis of 
medical nexus.  

Pertinent to the question of relationship to service , the 
Board notes that the in- and post-service medical records 
reflect no evidence of any complaints, findings or diagnosis 
of right ankle or left knee arthritis in service or many 
years thereafter. Moreover, although  the veteran testified 
that he could have injured his right ankle and left knee from 
his fall in service (the left ankle and right knee residuals 
for which service connection has been  established), the 
service medical records also include no reference to any 
right or ankle or left knee injury.

Post service, the first medical evidence of arthritis is in 
the report of November 2005 VA joints examination, following 
which the veteran was diagnosed with osteoarthritis-more 
than 50 years after service.  Clearly, such time period is 
well beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
veteran's right ankle and left knee arthritis weighs against 
each claim.  In this regard, the November 2005 VA examiner 
opined that the veteran's right ankle and left knee were less 
likely the result of service, and that these conditions were 
due to changes that were appropriate for the veteran's age or 
age-related changes.

Finally, on the question of secondary service connection, the 
Board notes here is no medical evidence or opinion even 
suggesting a medical nexus between either right ankle or left 
knee arthritis and either the service-connected left ankle 
injury with arthritis or residuals of right knee injury, 
respectively.  The November 2005 VA examiner did not 
specifically address the question of a secondary relationship 
with respect to either disability-although his conclusion 
that the veteran's right ankle and left knee conditions were 
due to changes that were appropriate for the veteran's age or 
age-related changes, would appear to belie such a 
relationship.  Significantly,  neither the veteran nor his 
representative has presented or identified any existing 
medical evidence that would, in fact, support a finding of 
secondary service connection.  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions.  However, to 
the extent that these assertions are advanced to establish a 
relationship between right ankle or left knee arthritis and 
either his military service or service-connected disability, 
this evidence must fail.  As indicated above, each claim 
turns on the matters of a medical nexus, or relationship, 
between a current disability and service or a service-
connected disability-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, each claim for service 
connection, to include on a secondary basis, must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support 
either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for right ankle arthritis, to include as 
secondary to service-connected residuals of a left ankle 
injury with arthritis, is denied.

Service connection for left knee arthritis, to include as 
secondary to service-connected residuals of a right knee 
injury, is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining matters on appeal is warranted.

Regarding the claim for a higher initial rating for PTSD, 
during the May 2008 Board hearing, the veteran indicated that 
his service-connected PTSD had worsened, noting that he now 
experienced daily panic attacks with sweating even with 
medication prescribed to treat these symptoms.  He also 
testified that he takes sleeping medication, but he still can 
not sleep and when he does he has flashbacks and nightmares.  
In addition, his wife testified that when he does sleep, he 
will gets up, and not know where he is; he thinks that he is 
in Korea and somebody is after him.  The veteran also 
testified that he isolates himself from social situations and 
often does not want to get out of bed.

The Board finds, therefore, to ensure that the record 
reflects the current severity of the veteran's service-
connected PTSD, a contemporaneous examination is warranted.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since his November 2005 VA PTSD 
examination.  See also 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

The Board also points out that, in addition to PTSD, the 
record reflects diagnoses of other nonservice-connected 
psychiatric disorders, to include cognitive disorder, not 
otherwise specified and bipolar disorder.  Hence, on 
examination, the physician should indicate whether it is 
possible to separate symptoms of the veteran's nonservice-
connected psychiatric disabilities from those of the 
veteran's service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (where it is not possible to distinguish 
the effects of a nonservice- connected condition from those 
of a service-connected one, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability).

Pertinent to the veteran's claims for increased ratings for 
his service-connected left ankle and right knee disabilities, 
the Board notes that during the May 2008 hearing he asserted 
that at the time of the November 2005 VA joints examination, 
he had taken pain medication, Oxycodone, to get him through 
the manipulation he would undergo on examination.  Thus, the 
veteran and his representative contended that the examination 
findings did not reflect the actual severity of each of these 
disabilities.  In addition, the veteran asserted that his 
service-connected left ankle and right knee disabilities had 
definitely worsened since the 2005 VA examination.  The 
veteran's wife asserted that the veteran's knees had given 
out on him, which resulted in the veteran falling down the 
steps (although she was not able to identify which knee gave 
out).  

Given the veteran's and his wife's assertions, and his 
allegation of worsening disabilities, the veteran should be 
afforded a new examination to obtain pertinent medical 
information as to the severity of his service-connected 
residuals, left ankle injury with arthritis and right knee 
injury residuals.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey, supra. 

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in denial of 
the initial rating claim (as the original claim will be 
adjudicated on the basis of the evidence of record), and 
shall result in denial of the claims for increase.  See 38 
C.F.R. § 3.655(a),(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran does not report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
Northport VA Medical Center (VAMC) dated from November 2005 
to August 2006. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records for all 
disabilities on appeal from the Northport VAMC, from August 
2004 to November 2005, and from September 2006 to the 
present, and all psychiatric treatment records from the 
Lynbrook VA outpatient clinic (as identified by the veteran 
during the May 2008 Board hearing) from August 2004 to the 
present, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that its letter to the veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In Vazquez-Flores,  the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation

In its letter to the veteran, the RO should specifically 
request that the veteran provide authorization to enable VA 
to obtain pertinent treatment from his private psychiatrist, 
Ashok Bhatt, M.D., from August 2005 to the present, and from 
therapist, Colleen. M. Garvey, LCSW, from December 1999 to 
the present.   

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with. Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  The RO's 
adjudication of each claim for higher rating  should include 
specific consideration of whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) pursuant to Fenderson (for initial rating 
claims), cited to above, and Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (for claims for increased ratings),as 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain all outstanding 
records of evaluation and/or treatment 
pertaining to the veteran's PTSD, ankles, 
and knees, to include all diagnostic 
reports from the Northport VAMC, from 
August 2004 to November 2005, and from 
September 2006 to the present; as well as 
all psychiatric evaluation and/or 
treatment records from the Lynbrook VA 
outpatient clinic (as identified by the 
veteran during the May 2008 Board 
hearing) from August 2004 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2. The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from 
private doctors who provided treatment 
for his knees, ankles, as well as from 
his private psychiatrist, Alberta Varela, 
M.D., who provided treatment for his PTSD 
from August 2001 to the present, and 
therapist, Colleen. M. Garvey, LCSW, from 
December 1999 to the present.   

The RO should explain the type of 
evidence that the veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Vazquez-Flores 
(cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and psychiatric 
examinations, by appropriate physicians, 
at a VA medical facility. T he entire 
claims file, to include a complete copy 
of this REMAND, must be provided to each 
examiner designated to examine the 
veteran, and each examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays and 
psychological testing, as appropriate) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Each examiner should set forth all 
examination findings,  together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

Orthopedic examination - The physician 
should conduct range of motion studies of 
the right knee and the left ankle 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
the right knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The physician should specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in the right knee.  If 
instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
right knee dislocation, and if so, 
whether such dislocation is accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.  

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the left ankle 
is best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of  the 
left ankle, malunion of the os calcis or 
astagalus, or astragalectomy. 

Psychiatric examination - The 
psychiatrist should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The psychiatrist should also provide an 
assessment of the severity of the 
veteran's PTSD, and express an opinion as 
to whether, at any point(s) since the 
August 9, 2005, effective date of the 
grant of service connection, the 
veteran's PTSD has increased in severity 
(and, if so, the approximate date(s) of 
any such change(s)).

The psychiatrist should also offer an 
opinion as to whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected PTSD, 
from those attributable to any 
nonservice-connected psychiatric 
disability (to include cognitive 
disorder, not otherwise specified and/or 
bipolar disorder).  If it is not 
medically possible to do so, the 
psychiatrist should clearly so state, 
indicating that the above-noted findings 
are indicative of the veteran's overall 
psychiatric impairment.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
orthopedic examination, in considering 
the claims for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim light 
of all pertinent evidence and legal 
authority, documenting its consideration 
of whether staged rating of any 
disability under consideration, pursuant 
to Fenderson and Hart (cited to above) is 
appropriate.  

8.   If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



 Department of Veterans Affairs


